Simmons, C. J.
The judge of the superior court of one circuit presided in the trial of a criminal case in another circuit. During the term of the court at which the case was tried, he passed an order setting the hearing of a motion for a new trial, filed by the accused, for September 20, 1897, at the place of the judge’s residence, to which order no objection was then made by movant’s counsel. Afterwards, by consent of counsel, the hearing of the motion was deferred to December 16,. 1897. Upon the call of the motion on the day last named, there was no appearance for movant. Held, that the judge who presided at the trial had jurisdiction of the motion at the place designated in the order, and there was no error in dismissing the motion for want of prosecution. Held, further, that, after the motion had been so dismissed, the court in which the conviction was had did not err in enforcing the judgment rendered at the trial of the case.

Judgment affirmed.


All concurring, except Cobb, J., absent.